              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00215-MR


JAMES DAVID NANNEY,             )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ERIK A. HOOKS,                  )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Complaint” [Doc. 20]

that was docketed as a Motion for Attorney’s Fees and Expenses.

      The pro se incarcerated Plaintiff filed this action pursuant to 42 U.S.C.

§ 1983. [Doc. 1]. He is proceeding in forma pauperis. [Doc. 8].

      The case was assigned to then-Chief Judge Frank D. Whitney, who

dismissed the Complaint on initial review and granted Plaintiff the opportunity

to amend.     [Doc. 11].    Judge Whitney then dismissed the Amended

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and the case was closed

on September 12, 2019. [Docs. 12, 17].        The case was administratively

reassigned to the undersigned on April 24, 2020.

      In the instant “Complaint” [Doc. 20] Plaintiff appears to allege that

Judge Whitney is biased against him due to race and that Defendant violated


        Case 1:19-cv-00215-MR Document 21 Filed 07/07/20 Page 1 of 3
his rights and is trying to steal from him. He asks the Court to award him

$2,000,000 in attorney’s fees and $120,000 in expenses.1 [Doc. 20 at 1].

      A litigant may seek recusal of a judge if the litigant files “a timely and

sufficient affidavit that the judge before whom the matter is pending has a

personal bias or prejudice either against him or in favor of any adverse party.”

28 U.S.C. § 144. Plaintiff’s Motion is insufficient under § 144 and, in any

event, it is moot insofar as this action has been closed and the case has

been administratively reassigned.

      It is within a court’s discretion to award the prevailing party reasonable

attorney’s fees as part of the costs in a § 1983 action. 42 U.S.C. § 1988; see

42 U.S.C. § 1997e(d) (addressing attorney’s fees in prisoner litigation).

However, Plaintiff is not entitled to recover costs and fees in this action

because he was not the prevailing party. Plaintiff’s request for costs and

fees will therefore be denied.

      To the extent that Plaintiff is seeking to state new claims for relief, he

must raise them in a separate action as the instant case is closed.




1 Plaintiff seeks costs and fees pursuant to “15 U.S.C. § 784-4(A)4” but there is no such
statute. [Doc. 20 at 1]. Plaintiff’s request will be liberally construed as seeking relief
under 42 U.S.C. § 1988.
                                            2

         Case 1:19-cv-00215-MR Document 21 Filed 07/07/20 Page 2 of 3
     IT IS, THEREFORE, ORDERED that Plaintiff’s “Complaint” [Doc. 12]

is construed as a Motion for Recusal and for Costs and Fees, and it is

DENIED.

     IT IS SO ORDERED.        Signed: July 7, 2020




                                      3

       Case 1:19-cv-00215-MR Document 21 Filed 07/07/20 Page 3 of 3
